 


114 HR 4383 RH: DHS Human Trafficking Prevention Act of 2016
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 668
114th CONGRESS 2d Session 
H. R. 4383
[Report No. 114–855, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 13, 2016 
Ms. Loretta Sanchez of California (for herself and Ms. McSally) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

December 8, 2016
Additional sponsor: Mr. Thompson of Mississippi


December 8, 2016
Reported from the Committee on Homeland Security with an amendment
Strike out all after the enacting clause and insert the part printed in italic 


December 8, 2016
The  Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on January 13, 2016




A BILL 
To require the Secretary of Homeland Security to enhance Department of Homeland Security coordination on how to identify and record information regarding individuals suspected or convicted of human trafficking, and for other purposes. 
 

1.Short titleThis Act may be cited as the DHS Human Trafficking Prevention Act of 2016. 2.Enhanced Department of Homeland Security coordination (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall issue Department of Homeland Security-wide directive to personnel that includes guidance on the following:
(1)Types of information that should be collected and recorded in information technology systems utilized by the Department to help identify individuals suspected or convicted of human trafficking. (2)How to ensure data reliability of information regarding individuals suspected or convicted of human trafficking recorded in information technology systems utilized by the Department.
(3)Systematic and routine information sharing regarding individuals suspected or convicted of human trafficking within and among the components of the Department. (b)Information technology systemsNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall ensure that, consistent with the Department of Homeland Security-wide directive required under subsection (a), information technology systems utilized within the Department to record and track information regarding individuals suspected or convicted of human trafficking are integrated with each other.
(c)OversightNot later than 18 months after the date of the enactment of this Act, the Inspector General of the Department of Homeland Security shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the status of implementation of this section. (d)Human trafficking definedThe term human trafficking means an act or practice described in paragraph (9) or (10) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).
 

December 8, 2016
Reported from the Committee on Homeland Security with an amendment
December 8, 2016
The  Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
